                   Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 1 of 14



                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                        MIDLAND DIVISION

 BRIAN LINDSEY, Individually and For Others              Case No. _________________
 Similarly Situated,
                                                         JURY TRIAL DEMANDED
      Plaintiff,
                                                         COLLECTIVE ACTION PURSUANT
 v.                                                      TO 29 U.S.C. § 216(b)

 ONEOK, INC.,

      Defendant.


                                   COLLECTIVE ACTION COMPLAINT

                                                    SUMMARY

          1.         Brian Lindsey (Lindsey) brings this lawsuit to recover unpaid overtime wages and other

damages from ONEOK, Inc. (ONEOK) under the Fair Labor Standards Act (FLSA). See 29 U.S.C. § 201

et seq.

          2.         Lindsey, and the other ONEOK workers like him, regularly worked more than 40 hours

a week.

          3.         But ONEOK did not pay these workers overtime as require by the FLSA.

          4.         Instead, ONEOK improperly classified Lindsey and other workers similarly situated to

him as independent contractors and paid them a flat amount for each day worked (a “day rate”) without

overtime compensation.

          5.         Lindsey and the Putative Class Members never received a guaranteed salary.

          6.         This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.
              Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 2 of 14



                                        JURISDICTION & VENUE

        7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Division.

        9.      Lindsey worked for ONEOK in this District and Division.

        10.     Specifically, Lindsey worked for ONEOK in and around Odessa, Texas.

        11.     Lindsey regularly worked overtime for ONEOK in and around Odessa, Texas.

        12.     Despite regularly working over 40 hours, ONEOK paid Lindsey a day rate with no

overtime for the work he did for ONEOK in and around Odessa, Texas.

                                                 PARTIES

        13.     Lindsey worked for ONEOK as a Welding Inspector from approximately July 2018 until

May 2019.

        14.     Lindsey’s consent to be a party plaintiff is attached as Exhibit A.

        15.     Throughout his employment, ONEOK classified him as an independent contractor and

paid him a day rate with no overtime compensation.

        16.     In reality, Lindsey’s relationship with ONEOK was an employer/employee relationship.

        17.     Lindsey brings this action on behalf of himself and all other similarly situated workers who

were paid by ONEOK’s day rate system.

        18.     ONEOK paid each of these workers a flat amount for each day worked and failed to pay

them overtime for hours worked in excess of 40 in a workweek as required by the FLSA.

        19.     The collective of similarly situated employees sought to be certified is defined as follows:

                All workers employed by, or working on behalf of ONEOK, who were
                paid a day rate with no overtime at any time during the last 3 years
                (Putative Class Members).

                                                    -2-
             Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 3 of 14



       20.     Defendant ONEOK is an Oklahoma corporation that maintains its headquarters in Tulsa,

Oklahoma. ONEOK may be served with process by serving its registered agent: National Registered

Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                   COVERAGE UNDER THE FLSA

       21.     At all relevant times, ONEOK has been an employer within the meaning of the Section

3(d) of the FLSA. 29 U.S.C. § 203(d).

       22.     At all relevant times, ONEOK has been an enterprise within the meaning of Section 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       23.     At all relevant times, ONEOK has been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). ONEOK has and has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

       24.     In each of the last 3 years, ONEOK has had annual gross volume of sales made or business

done of at least $1,000,000.

       25.     At all relevant times, Lindsey and the Putative Class Members were engaged in commerce

or in the production of goods for commerce.

       26.     ONEOK treated Lindsey and the Putative Class Members as employees and uniformly

dictated the pay practices applied to Lindsey and the Putative Class Members.

       27.     ONEOK’s misclassification of Lindsey and the Putative Class Members as independent

contractors does not alter their status as employees for purposes of the FLSA




                                                  -3-
               Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 4 of 14



                                          FACTUAL ALLEGATIONS

         28.     ONEOK is a “leading midstream service provider” that “own[s] one of the nation’s

premier natural gas liquid systems[.]”1

         29.     To complete its business objectives, ONEOK hires personnel, such as Lindsey, to

perform inspection services.

         30.     ONEOK labels Lindsey and the Putative Class Members to be contractors.

         31.     But ONEOK does not hire these workers on a project-by-project basis.

         32.     Rather, ONEOK hires and treats these workers just like regular, even if sometimes short

term, employees.

         33.     Many of these individuals worked for ONEOK on a day rate basis (without overtime pay).

         34.     These day rate workers make up the proposed Putative Class.

         35.     For example, Lindsey worked for ONEOK as a Welding Inspector from approximately

July 2018 until May 2019.

         36.     Throughout his employment, ONEOK classified him as an independent contractor and

paid him on a day rate basis.

         37.     As a Welding Inspector, Lindsey spent his time Lindsey’s primary job duties included

performing inspections on welded products and structures to ensure projects are completed to ONEOK

and/or its clients’ specifications.

         38.     Lindsey did not have any supervisory duties.

         39.     Lindsey did not hire for fire employees.

         40.     Lindsey did not exercise discretion and judgment as to matters of significant.

         41.     Lindsey was a blue-collar worker.




1
    https://www.oneok.com/about-us/what-we-do (last visited December 10, 2019).
                                                     -4-
             Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 5 of 14



       42.     ONEOK paid Lindsey and the Putative Class Members under its day rate pay scheme.

       43.     Lindsey and the Putative Class Members do not receive a salary.

       44.     If Lindsey and the Putative Class Members did not work, they did not get paid.

       45.     Lindsey and the Putative Class Members receive a day rate.

       46.     Lindsey and the Putative Class Members do not receive overtime pay.

       47.     This is despite the fact Lindsey and the Putative Class Members often worked at least 10

hours a day, for as many as 7 days a week, for weeks at a time.

       48.     Although Lindsey typically worked up to 7 days a week, for 10 or more hours a day, he

did not receive any overtime pay.

       49.     Lindsey and the Putative Class Members received the day rate regardless of the number of

hours they worked, and even if they worked more than 40 hours in a workweek.

       50.     Without the job performed by Lindsey and the Putative Class Members, ONEOK would

not be able to complete its business objectives.

       51.     Lindsey and the Putative Class Members relied on ONEOK for work and compensation.

       52.     Lindsey and the Putative Class Members worked in accordance with the schedule set by

ONEOK and/or its clients.

       53.     Lindsey and the Putative Class Members cannot subcontract out the work they are

assigned by ONEOK.

       54.     Lindsey and the Putative Class Members must follow ONEOK and/or its clients’ policies

and procedures.

       55.     Lindsey and the Putative Class Members’ work must adhere to the quality standards put

in place by ONEOK and/or its clients.

       56.     Lindsey and the Putative Class Members did not substantially invest in the tools required

to complete the overall job to which they were assigned.

                                                   -5-
              Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 6 of 14



        57.     Lindsey and the Putative Class Members did not market their services while employed by

ONEOK.

        58.     Lindsey and the Putative Class Members worked exclusively for ONEOK during the

relevant period.

        59.     Lindsey and the Putative Class Members did not incur operating expenses like rent, payroll,

marketing, and/or insurance.

        60.     ONEOK and/or its clients set Lindsey and the Putative Class Members’ work schedule,

which prohibited them from working other jobs for other companies while working on jobs for ONEOK.

        61.     At all relevant times, ONEOK maintained control, oversight, and direction of Lindsey

and the Putative Class Members, including, but not limited to, hiring, firing, disciplining, timekeeping,

payroll, and other employment practices.

        62.     Lindsey’s work schedule is typical of the Putative Class Members.

        63.     ONEOK controls Lindsey and the Putative Class Members’ pay.

        64.     Likewise, ONEOK and/or its clients control Lindsey and the Putative Class Members’

work.

        65.     Lindsey and the Putative Class Members’ work must adhere to the quality standards put

in place by ONEOK and/or its clients.

        66.     Lindsey and the Putative Class Members are not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.

        67.     ONEOK knows Lindsey and the Putative Class Members work for 10 or more hours a

day, for as many as 7 days a week.

        68.     ONEOK’s records reflect the fact Lindsey and the Putative Class Members regularly work

far in excess of 40 hours in certain workweeks.

                                                   -6-
              Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 7 of 14



        69.     Lindsey and the Putative Class Members do not receive overtime for hours worked in

excess of 40 in any of those weeks.

        70.     Instead, Lindsey and the Putative Class Members are paid on a day rate basis.

        71.     ONEOK and/or its clients set these workers’ schedules and compensation; supervises

them; requires them to adhere to strict guidelines, directive, and its (or its clients’) policies and procedures.

        72.     ONEOK controls Lindsey and the Putative Class Members’ opportunities for profit and

loss by dictating the days and hours they work and the rates they are paid.

        73.     While working for ONEOK, ONEOK controlled all the significant or meaningful aspects

of the job duties Lindsey and the Putative Class Members perform.

        74.     ONEOK exercises control over the hours and locations Lindsey and the Putative Class

Members work, the tools and equipment they use, and the rates of pay they receive.

        75.     Even when Lindsey and the Putative Class Members work away from ONEOK’s offices

without the constant presence of ONEOK supervisors, ONEOK still controls significant aspects of their

job activities by enforcing mandatory compliance with its (or its clients’) policies and procedures.

        76.     Lindsey and the Putative Class Members do not provide the significant equipment they

work with on a daily basis, such as office space, computers, and communication devices.

        77.     ONEOK (and/or its clients) make these large capital investments in buildings, machines,

equipment, tools, and supplied the business in which Lindsey and the Putative Class Members work.

        78.     Lindsey and the Putative Class Members do not incur operating expenses like rent, payroll,

marketing, and insurance.

        79.     The daily and weekly activities of Lindsey and the Putative Class Members are routine and

largely governed by standardized plans, procedures, and checklists created by ONEOK.




                                                      -7-
              Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 8 of 14



        80.     ONEOK prohibits Lindsey and the Putative Class Members from varying their job duties

outside of the predetermined parameters and requires Lindsey and the Putative Class Members to follow

ONEOK’s (or its clients’) policies, procedures, and directives.

        81.     All of the Putative Class Members perform similar job duties and are subjected to the same

or similar policies and procedures which dictate the day-to-day activities they perform.

        82.     All of the Putative Class Members work similar hours and are denied overtime as a result

of the same illegal pay practice.

        83.     All of the Putative Class Members work in excess of 40 hours each week.

        84.     ONEOK uniformly denies Lindsey and the Putative Class Members overtime for the

hours they work in excess of 40 hours in a single workweek.

        85.     Lindsey and the Putative Class Members do not, and have never, received guaranteed

weekly compensation irrespective of the day worked (i.e., the only compensation they receive is the day

rate they are assigned for all hours worked in a single day or week).

        86.     ONEOK’s day rate policy violates the FLSA because it deprives Lindsey and the Putative

Class Members of overtime for the hours they work in excess of 40 hours in a single workweek.

        87.     ONEOK knew Lindsey and the Putative Class Members worked more than 40 hours a

week.

        88.     ONEOK knew, or showed reckless disregard for whether, the Putative Class Members

were entitled to overtime under the FLSA.

        89.     Nonetheless, ONEOK did not pay Lindsey and the Putative Class Members overtime.

        90.     ONEOK knew, or showed reckless disregard for whether, the conduct described in this

Complaint violated the FLSA.

                                    CAUSE OF ACTION - FLSA VIOLATIONS

        91.     Lindsey brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

                                                    -8-
                Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 9 of 14



         92.      ONEOK violated, and is violating, the FLSA by failing to pay Lindsey and the Putative

Class Members overtime.

         93.      ONEOK misclassified the Lindsey and the Putative Class Members for purposes of the

FLSA overtime requirements.

         94.      ONEOK cannot demonstrate Lindsey and the Putative Class Members are exempt from

overtime under the administrative exemption.

         95.      ONEOK cannot demonstrate Lindsey and the Putative Class Members are exempt from

overtime under the executive exemption.

         96.      ONEOK cannot demonstrate Lindsey and the Putative Class Members are exempt from

overtime under the professional exemption.

         97.      ONEOK cannot demonstrate Lindsey and the Putative Class Members are exempt from

overtime under the highly compensated exemption.

         98.      ONEOK misclassified the Plaintiff and Putative Class Members as contractors.

         99.      ONEOK failed to guarantee the Plaintiff and Putative Class Members a salary.

         100.     ONEOK failed to pay the Plaintiff and Putative Class Members overtime.

         101.     ONEOK paid the Plaintiff and Putative Class Members a day rate.

         102.     ONEOK knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the Putative Class Members overtime compensation.

         103.     ONEOK’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

         104.     Accordingly, Lindsey and the Putative Class Members are entitled to overtime wages under

the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees and

costs.




                                                    -9-
               Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 10 of 14



                                   COLLECTIVE ACTION ALLEGATIONS

        105.     Lindsey brings this claim as a collective action under the FLSA.

        106.     The Putative Class Members were victimized by ONEOK’s pattern, practice, and/or

policy which is in willful violation of the FLSA.

        107.     Other Putative Class Members worked with Lindsey and indicated they were paid in the

same manner (a day rate with no overtime) and performed similar work.

        108.     Based on his experiences with ONEOK, Lindsey is aware that ONEOK’s illegal practices

are imposed on the Putative Class Members.

        109.     The Putative Class Members are similarly situated in all relevant respects.

        110.     The Putative Class Members are blue-collar workers.

        111.     Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

        112.     The illegal day rate policy that ONEOK imposes on Lindsey is likewise imposed on all

Putative Class Members.

        113.     Numerous individuals are victimized by this pattern, practice, and policy which is in willful

violation of the FLSA.

        114.     The Putative Class Members are similarly denied overtime when they work more than 40

hours per week.

        115.     The overtime owed to Lindsey and the Putative Class Members will be calculated using

the same records and using the same formula.

        116.     Lindsey’s experiences are therefore typical of the experiences of the Putative Class

Members.

        117.     The specific job titles or precise job locations of the various members of the Putative Class

do not prevent collective treatment.

                                                    - 10 -
               Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 11 of 14



        118.     Lindsey has no interests contrary to, or in conflict with, the Putative Class Members that

would prevent class or collective treatment.

        119.     Like each Putative Class Member, Lindsey has an interest in obtaining the unpaid overtime

wages owed under state and/or federal law.

        120.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        121.     Absent a collective action, many Putative Class Members will not obtain redress of their

injuries and ONEOK will reap the unjust benefits of violating the FLSA.

        122.     Further, even if some of the Putative Class Members could afford individual litigation

against ONEOK, it would be unduly burdensome to the judicial system.

        123.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of the Putative Class Members, as well as provide judicial consistency.

        124.     The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

        125.     Among the common questions of law and fact are:

                 a. Whether ONEOK employed the Putative Class Members within the meaning of the

                    FLSA;

                 b. Whether the Putative Class Members were improperly misclassified as independent

                    contractors;

                 c. Whether ONEOK’s decision to pay a day rate with no overtime compensation to

                    these workers was made in good faith;

                 d. Whether ONEOK’s violation of the FLSA was willful; and

                 e. Whether ONEOK’s illegal pay practice applied uniformly across the nation to all

                    Putative Class Members.

                                                    - 11 -
               Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 12 of 14



        126.     Lindsey and the Putative Class Members sustained damages arising out of ONEOK’s

illegal and uniform employment policy.

        127.     Lindsey knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        128.     Even if the issue of damages were somewhat individual in character, the damages can be

calculated by reference to ONEOK’s records, and there is no detraction from the common nucleus of

liability facts. Therefore, this issue does not preclude collective treatment.

        129.     ONEOK is liable under the FLSA for failing to pay overtime to Lindsey and the Putative

Class Members.

        130.     Consistent with ONEOK’s illegal day rate policy, Lindsey and the Putative Class Members

are not paid the proper premium overtime compensation when they work more than 40 hours in a

workweek.

        131.     As part of their regular business practices, ONEOK intentionally, willfully, and repeatedly

engages in a pattern, practice, and/or policy of violating the FLSA with respect to Lindsey and the Putative

Class Members.

        132.     ONEOK’s illegal day rate policy deprived Lindsey and the Putative Class Members of the

premium overtime wages they are owed under federal law.

        133.     ONEOK is aware, or should have been aware, that the FLSA required it to pay Lindsey

and the Putative Class Members overtime premiums for all hours worked in excess of 40 hours per

workweek.

        134.     There are many similarly situated Putative Class Members who have been denied overtime

pay in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this

lawsuit and the opportunity to join it.

        135.     This notice should be sent to the Putative Class Members pursuant to 29 U.S.C. § 216(b).

                                                     - 12 -
               Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 13 of 14



        136.     Those similarly situated employees are known to ONEOK, are readily identifiable, and

can be located through ONEOK’s records.

                                              JURY DEMAND

        137.     Lindsey demands a trial by jury.

                                                    PRAYER

        WHEREFORE, Lindsey, individually, and on behalf of the Putative Class Members respectfully

requests that this Court grant the following relief:

                 a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                    to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to join this action

                    by filing a written notice of consent;

                 b. A judgment against ONEOK awarding Lindsey and the Putative Members all their

                    unpaid overtime compensation and an additional, equal amount, as liquidated

                    damages;

                 c. Issuance of a declaratory judgment that the practices complained of in this Complaint

                    are unlawful under the FLSA;

                 d. An order awarding attorney’s fees, costs, and expenses;

                 e. Pre- and post-judgment interest at the highest applicable rates; and

                 f. Such other and further relief as may be necessary and appropriate.

                                                 Respectfully submitted,

                                                 By: /s/ Michael A. Josephson
                                                     Michael A. Josephson
                                                     TX Bar No. 24014780
                                                     Andrew W. Dunlap
                                                     TX Bar No. 24078444
                                                     Taylor A. Jones
                                                     TX Bar No. 24107823
                                                     JOSEPHSON DUNLAP
                                                     11 Greenway Plaza, Suite 3050

                                                       - 13 -
Case 7:19-cv-00284-DC Document 1 Filed 12/11/19 Page 14 of 14



                             Houston, Texas 77046
                             713-352-1100 – Telephone
                             713-352-3300 – Facsimile
                             mjosephson@mybackwages.com
                             adunlap@mybackwages.com
                             tjones@mybackwages.com

                             AND

                             Richard J. (Rex) Burch
                             TX Bar No. 24001807
                             BRUCKNER BURCH PLLC
                             8 Greenway Plaza, Suite 1500
                             Houston, Texas 77046
                             713-877-8788 – Telephone
                             713-877-8065 – Facsimile
                             rburch@brucknerburch.com

                          ATTORNEYS IN CHARGE FOR PLAINTIFF




                            - 14 -
